••   11,f
                                                                                                                                                       -1
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            1,
                                                                                                                                          Page 1 ofl
                                                                                                                                                        I
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                              AMENDED
                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           V.                                     (For Offenses Committed On or After November 1, 1987)


                       Jose Gaspar Espinosa-Trujillo                              Case Number: 3: l 9-cr-4600

                                                                                 ZainabKhan
                                                                                 Defendant's Attorney

     REGISTRATION NO. 91019298
     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Superseding Information                                                 NOV 2         2019
       •     was found guilty to count(s)
                       I Of not gm"lty.
             aft er a pea
                                                                                               . t     ,, f I , T COURT
                                                                                       SOUTHfoflN DISTHIC! Of' CALIFORNIA
             Accordingly, the defendant is adjudged guilty of such count(s), which in.~-Y:ie..following..offensfMUTY
     Title & Section                    Nature of Offense                                                          Count Number(s)
     8:1325                             Improper Attempted Entry by an Alien (Misdemeanor)                         1
       •     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •     Count(s) - - - - - - - ~ - - - - - - - - - - dismissed on the motion of the United States.

                                                 IMPRISONMENT                                                                      •=
            The defendant is hereby committed to the custody of the United States Bureau of Prison!i:ii b~n
     imprisoned for a term of:                                                                    '::';. ·
                                   ' /                                                                                      e
                                 /~\TIME SERVED                                • ________ day;
       IZl   Assessment: $10 WAIVED IZl Fine: WAIVED                                               ~                               ::;;j
       IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all:~ocii;w~nts in
       the   defendant's possession at the time of arrest upon their deportation or removal.         ··                            ?;
       D     Court recommends defendant be deported/removed with relative, - - - - - - - - ~ chargeil in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, November 22, 2019
                                                                               Date of Imposition of Sentence


                        ~
     Received                       /
                   "Do-;U;;cSM'c--'----'--""-------
                                                                               6LARRYM             Ka=N
                                                                               UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                        3: 19-cr-4600
